DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite a “unitary framework” with each tank “located on” the unitary framework, and then the claim states that each tank is “part of the unitary framework”. It is unclear from the language and structure of the claim, how the tanks can be located on a component and be a part of the component as well. 
Claims 16 and 20 recite “the clarifier tank” and “the bio-reactor tank” in lines 12 and 14 respectively. There is insufficient antecedent basis for these limitations in the claims. 
Claims 2-15 and 17-19 are rejected for depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rongkun (CN 202524909) in view of Hur (KR 101799761).
Regarding claim 1, Rongkun discloses a modular, all-in-one, plug-and-play (MIAP) aquaponics unit (1) comprising: a unitary framework having a single base (the bottom of (2)) and plural walls (Figs. 2 and 4); an aquaculture tank (21) is entirely located on a first portion of the single base and defined by a first set of plural walls (Fig. 3, the walls that surround the aquaculture tank); a hydroponics tank (321) is entirely located on a fourth portion of the single base and defined by a fourth set of the plural walls (Figs. 2-4, walls around the edges of the hydroponics tank); and piping (42) extending through the plural walls between each two adjacent tanks for allowing water from the aquaculture tank to flow into the hydroponics tank and back to the aquaculture tank (Fig. 4, arrows show direction), wherein each of the aquaculture tank (21) and the hydroponics tank (321) is part of the unitary framework (see Figs. 2-4).
Rongkun is silent as to a clarifier tank located on a second portion of the single base and defined by a second set of the plural walls; a bio-reactor tank located on a third portion of the single base and defined by a third set of the plural walls; and piping for allowing water from the aquaculture tank to flow into the clarifier tank and then into the bio-reactor tank.
Hur teaches a clarifier tank ((30), paragraph [0051] of machine translation) located on a second portion of a base and defined by a second set of the plural walls (Fig. 9); a bio-reactor tank (1) located on a third portion of the base and defined by a third set of the plural walls; and piping (14) for allowing water from the aquaculture tank to flow into the clarifier tank (80) and then into the bio-reactor tank (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aquaponics unit of Rongkun to include a clarifier tank and bio-reactor tank with connecting pipe as taught by Hur and include the additional tanks in the unitary framework in order to filter through the water that is being used for both the hydroponics tank and aquaculture tank for improved cultivation productivity.
Regarding claim 2, Rongkun as modified by Hur teaches an air pump that supplies compressed air to a plant-to-fish tanks conduit, which is part of the piping, for pushing the water from the hydroponics tank to the aquaculture tank in the form of an air lift pump (Hur: paragraphs [0012] and [0014] disclose an air compressor (which includes a pump) allowing the sending of bubbles to automatically discharge (e.g. airlift)), wherein a depth the hydroponics tank is smaller than a depth of the aquaculture tank (Rongkun: the hydroponics tank (321) has a smaller depth than the aquaculture tank (21), as is shown in Fig. 4).
Regarding claim 3, Rongkun as modified by Hur teaches (references to Rongkun) wherein the piping comprises: the plant-to-fish tanks conduit (322b) for transferring the water from the hydroponics tank to the aquaculture tank.
Regarding claim 4, Rongkun as modified by Hur teaches (references to Hur) wherein the piping further comprises: a solid lifting outflow conduit that is configured to bring the water, sludge, and small, water-suspended solids from a bottom of the aquaculture tank to a top of the clarifier tank (paragraph [0048] discloses a bottom-up flow most suitable for removal of foreign substances).
Regarding claim 7, Rongkun as modified by Hur, as discussed so far, is silent as to wherein the pump is located in a chamber formed within the framework.
In addition to the above, Rongkun teaches a pump located in a chamber formed within the framework (Fig. 4, pump (41) is shown in a chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the pump of Hur in the location taught by Rongkun in order to separate the pump for easier repairs.
Regarding claim 8, Rongkun as modified by Hur, as discussed so far, is silent as to wherein an air input for the air pump is formed in a wall of the plural walls of the framework.
In addition to the above, Rongkun teaches an input for the pump is formed in a wall of the plural walls of the framework (Fig. 4, items (41), (42), and (43) are shown in a wall of the framework). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the air input of Hur in the location taught by Rongkun in order to separate the air input for easier repairs.
Regarding claim 9, Rongkun as modified by Hur teaches (references to Hur) further comprising: a cartridge filter (31) located in the clarifier tank and configured to remove solid waste from the water coming from the aquaculture tank (paragraph [0013] of machine translation).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rongkun (CN 202524909) in view of Hur (KR 101799761) and further in view of Hill (US 4892651).
Regarding claim 5, Rongkun as modified by Hur teaches (reference to Hur) wherein the piping further comprises: a clarifier-to-reactor tanks conduit (14) between the clarifier tank (30) and the bio-reactor tank (1) and configured to transfer the water from the clarifier tank to the bio-reactor tank. However, Rongkun as modified by Hur does not explicitly teach the conduit being located in a wall.
Hill teaches conduits located in a wall (Figs. 2-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the clarifier-to-reactor tanks conduit of Rongkun modified by Hur to be located in a wall as taught by Hill in order to protect the piping and provide a separate chamber for repairs, or the like.
Regarding claim 6, Rongkun as modified by Hur and Hill teaches wherein the piping further comprises a reactor-to-plant tanks conduit (Hur: conduit (2b) coming out of the bio-reactor (1)) built in a wall (Hill: Figs. 2-6) between the bio-reactor tank and the next tank and configured to transfer the water from the bio-reactor tank to the next tank. Please note in the combination, the next tank is the hydroponics tank as taught by Rongkun.
Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rongkun (CN 202524909) in view of Hur (KR 101799761) and further in view of Beckman et al. (US 2004/0074834).
Regarding claim 10, Rongkun as modified by Hur is silent as to further comprising: an air manifold connected to the air pump, the air manifold being directly connected to the plant-to-fish tanks conduit for providing the compressed air for pushing the water from the hydroponics tank to the aquaculture tank against gravity.
Beckman et al. teaches an air manifold connected to the air pump, the air manifold being directly connected to the plant-to-fish tanks conduit for providing the compressed air for pushing the water from the hydroponics tank to the aquaculture tank against gravity (paragraphs [0042] and [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection from the air pump of Rongkun modified by Hur by providing an air manifold as taught by Beckman et al. in order to direct the path of the air coming out of the pump.
Regarding claim 13, Rongkun as modified by Hur and Beckman et al., as discussed so far, is silent as to wherein the air pump and the air manifold are located in a chamber formed within the framework.
In addition to the above, Rongkun teaches a pump and conduit located in a chamber formed within the framework (Fig. 4, (41), (42), and (43) are shown ina chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the pump of Hur and the air manifold of Beckman et al. in the location taught by Rongkun in order to separate the pump and air manifold for easier repairs.
Regarding claim 14, Rongkun as modified by Hur and Beckman et al., as discussed so far, is silent as to wherein the air pump is located in a first chamber formed within the framework and the air manifold is located in a second chamber formed within the framework.
In addition to the above, Rongkun teaches a pump and conduit located in a chamber formed within the framework (Fig. 4, (41), (42), and (43) are shown ina chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the pump of Hur and the air manifold of Beckman et al. in the location taught by Rongkun in order to separate the pump and air manifold for easier repairs. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the pump of Hur and the air manifold of Beckman et al. to be in separate chambers to further isolate components if they have repair issues, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rongkun (CN 202524909) in view of Hur (KR 101799761) and Beckman et al. (US 2004/0074834) and further in view of Hill (US 4892651).
Regarding claim 11, Rongkun as modified by Hur and Beckman et al. is silent as to further comprising: an air stone located in the hydroponics tank, next to an input of the plant-to-fish tanks conduit; and a tube connecting the air manifold to the air stone.
Hill teaches an air stone (220) located in the hydroponics tank, next to an input of the plant-to-fish tanks conduit; and a tube connecting the air manifold (208) to the air stone (220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aquaponics unit of Rongkun modified by Hur and Beckman et al. to include air stones as taught by Hill, since air stones are a common way to provide bubbles to supply oxygen (Hill: col. 4, lines 63-67) for organisms.
Regarding claim 12, Rongkun as modified by Hur, Beckman et al. and Hill teach (references to Hill) the aquaponics unit further comprising: at least one air stone (220) located in each tank ((e.g. D-F); claim 3) except the clarifier, which has no air stone (col. 4, lines 44-48, the air stone are for the benefit of micro-organisms which are to be avoided in the clarifier); and a corresponding pipe/tubing for each air stone that connects the air manifold (208) to each air stone (Fig. 7).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rongkun (CN 202524909) in view of Hur (KR 101799761) and further in view of Fang Juan (CN 106852291) and Carter (US 5891711).
Regarding claim 15, Rongkun as modified by Hur does not explicitly teach wherein the framework is made out of foam and the piping is made out of polyvinyl chloride.
Fang Juan teaches a framework made out of foam (paragraphs [0004] and [0006] of machine translation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the framework of Rongkun modified by Hur with the foam as taught by Fang Juan as a viable alternate material that can be used as an aquaponics unit.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rongkun (CN 202524909) in view of Hur (KR 101799761) and further in view of Fang Juan (CN 106852291).
Regarding claim 16, Rongkun discloses a modular, all-in-one, plug-in-play (MIAP) aquaponics unit (1) comprising: a unitary framework having a single base (the bottom of (2)) and plural walls (Figs.2-4); an aquaculture tank (21) and a hydroponics tank (321) each entirely located on the single base (the bottom of (2)) and defined by the plural walls (Figs.2-4, the walls surrounding the aquaculture tank and the walls around the edges of the hydroponics tank); piping (42) formed in the plural walls between the aquaculture tank and the hydroponics tank; a pump (41) that pushes water from the hydroponics tank to the aquaculture tank through the piping (Fig. 4 shows path of water); and wherein the unit requires no assembly for being used as each of the aquaculture tank and the hydroponics tank is part of the unitary framework (Fig. 4 shows the aquaculture tank and hydroponics tank part of the unitary framework).
Rongkun does not explicitly disclose the pump is an air pump that compresses air, and wherein the framework is insulated, and wherein a clarifier tank and a bio-reactor tank is part of the unitary framework.
Hur teaches an air pump that compresses air (paragraphs [0012] and [0014], air compressor includes a pump); and wherein a clarifier tank ((30), paragraph [0051] of machine translation) and a bio-reactor tank (1) is part of the unitary framework (Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump Of Rongkun to be an air pump as taught by Hur in order to provide bubbles that help to discharge solid matter as the water is moved from one tank to another. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aquaponics unit of Rongkun modified by Hur to include a clarifier tank and bio-reactor tank as taught by Hur and include the additional tanks in the unitary framework in order to filter through the water that is being used for both the hydroponics tank and aquaculture tank for improved cultivation productivity. 
Fang Juan teaches a framework that is insulated (paragraphs [0004] and [0006] disclose foam is used for the framework, which is an insulated material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the framework of Rongkun modified by Hur with the foam material taught by Fang Juan in order to provide stable temperatures for the aquaponics unit.
Regarding claim 17, Rongkun as modified by Hur and Fang Juan teaches (references to Rongkun) wherein there is no piping outside the framework (Figures).
Regarding claim 18, Rongkun as modified by Hur and Fang Juan, as discussed so far, does not explicitly disclose the air pump is located in its entirety within the framework.
In addition to the above, Rongkun teaches wherein the pump (41) is located in its entirety within the framework (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the air pump of Hur to be in the location of the pump in Rongkun in order to isolate the pump for repairs and the like.
Regarding claim 19, Rongkun as modified by Hur and Fang Juan teach (references to Rongkun) wherein the aquaculture tank and the hydroponics tank have a wall in common (wall between (21) and (321)).
Regarding claim 20, Rongkun discloses a method of manufacturing a modular, all-in-one, plug-in-play (MIAP) aquaponics unit (1), the method comprising: manufacturing a unitary framework, the unitary framework having a single base (the bottom of (2)) and plural walls (Figs. 2 and 4); constructing an aquaculture tank (21) in the unitary framework; constructing a hydroponics tank (321) in the unitary framework so that both the aquaculture tank and the hydroponics tank are entirely located on the singe base and defined by the plural walls (Fig. 3, the walls that surround the aquaculture tank and Figs. 2-4, walls around the edges of the hydroponics tank); inserting piping ((42), (822b)) in the plural walls, between the aquaculture tank and the hydroponics tank (Fig. 2), wherein each of the aquaculture tank (21) and the hydroponics tank (321) is part of the unitary framework (see Figs. 2-4).
Rongkun does not explicitly disclose providing a block of foam, manufacturing the framework from the block of foam, and attaching an air pump to the framework, the air pump compressing air and pushing water from the hydroponics tank to the aquaculture tank through the piping, and wherein a wherein a clarifier tank and a bio-reactor tank is part of the unitary framework.
Hur teaches attaching an air pump to the framework, the air pump compressing air and pushing water from a tank to another tank through the piping (paragraphs [0012] and [0014], air compressor includes a pump); and wherein a clarifier tank ((30), paragraph [0051] of machine translation) and a bio-reactor tank (1) is part of the unitary framework (Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an air pump as taught by Hur in the aquaponics unit of Rongkun in order to provide bubbles that help to discharge solid matter as the water is moved from one tank to another. Please note in the combination, the tanks are the aquaponics tank and hydroponics tank as taught by Rongkun. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aquaponics unit of Rongkun modified by Hur to include a clarifier tank and bio-reactor tank as taught by Hur and include the additional tanks in the unitary framework in order to filter through the water that is being used for both the hydroponics tank and aquaculture tank for improved cultivation productivity.
Fang Juan teaches providing a block of foam and manufacturing the framework from the block of foam (paragraphs [0004] and [0006] disclose foam is used for the framework, which is an insulated material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the framework of Rongkun modified by Hur with the foam material taught by Fang Juan in order to provide stable temperatures for the aquaponics unit.
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
With respect to independent claims 1, 16, and 20, Applicant argued that Rongkun does not teach a unitary frame, and all the tanks being part of the unitary frame. Additionally, applicant argued that the applied art fails to teach or suggest that the entire aquaculture tank and the entire hydroponics tank are located on a single base. Further, applicant argued that the applied art does not teach or suggest the specific claimed piping arrangement. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Rongkun and Hur as proposed.  
The examiner respectfully disagrees. Rongkun discloses a unitary framework which includes a base and plural walls (2). Multiple tanks are a part of this framework and therefore it would be obvious for one of ordinary skill in the art to provide additional tanks as taught by Hur. Therefore, the prior art meets the claims. 
With respect to the argument that the entire aquaculture tank and the entire hydroponics tank are not located on a single base, the examiner refers to Figs. 2 and 4 of Rongkun. Fig. 2 shows the components as they are positioned within the “framework” (2). One sees that the dashed lines follow into (2) which shows these components are within the framework, and therefore are on the single base of (2). Further, Fig. 4 shows that (2) runs along the entire bottom length which incorporates both the aquaculture tank and the hydroponics tank. Therefore, the prior art meets the claims. 
With respect to the argument that the applied art does not teach the piping arrangement, examiner refers to Rongkun. As mentioned in the rejection, the piping (42) of Rongkun is referenced to show piping that extends through the plural walls of the unit. The piping (42) is, as the claim language requires, between the two adjacent tanks and allows water to flow from the aquaculture tank into the hydroponics tank. In the combination, the additional tanks would be in between and therefore, the piping would extend through each of the tanks in order to allow the water to flow between the tanks. Therefore, the prior art meets the claims.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643